Exhibit 10.1

Amendment To Employment Agreement

 

THIS AMENDMENT (this “Amendment”) is made by and between NAVTEQ CORPORATION (the
“Company”), and JUDSON GREEN (“Executive”) and amends that certain Amended and
Restated Employment Agreement dated as of April 30, 2004 by and between the
Company and Executive (the “Agreement”).  Capitalized terms used but not
otherwise defined in this Amendment shall have the meanings ascribed to them in
the Agreement.

 

WHEREAS, the Company and Executive are parties to the Agreement; and

 

WHEREAS, Section 5(c) of the Agreement provides that all amendments to the
Agreement must be in writing; and

 

WHEREAS, the Company and Executive wish to amend the Agreement to make certain
changes made necessary by Section 409A of the Internal Revenue Code of 1986, as
amended.

 

NOW THEREFORE, intending to be legally bound hereby, the parties hereby amend
the Agreement as follows:

 

1.     The following sentence is added immediately to the end of Section 2(a):

 

                                The expenses covered under such Retiree Health
Benefit will be those covered under the Company’s group health plan for active
employees as in effect at the time of such retirement or termination, as
applicable.

 

2.     Subsection (f) of Section 2 is re-designated as subsection (g) and the
following new subsection (f) is added:

 

(f.)           Notwithstanding the foregoing, if the termination giving rise to
the payments described in Section 2(e) is not a “Separation from Service” within
the meaning of Treas. Reg. § 1.409A-1(h)(1) (or any successor provision), then
the amounts otherwise payable pursuant to Section 2(e)(i) will be deferred and
will not be paid until such time as Executive experiences a Separation from
Service.  In addition, to the extent compliance with the requirements of Treas.
Reg. § 1.409A-3(i)(2) (or any successor provision) is necessary to avoid the
application of an additional tax under Section 409A of the Internal Revenue Code
of 1986, as amended, to amounts payable under Section 2(e)(i), those amounts
that would otherwise be paid within six months following Executive’s Separation
from Service (taking into account the preceding sentence of this Section 2(f))
will instead be deferred (without interest) and paid to Executive in a lump sum
immediately following that six-month period.  This provision shall not be
construed as preventing the application of Treas. Reg. § 1.409A-1(b)(9)(iii) to
amounts payable hereunder.

 

3.     Subsections (g) through (j) are renumbered accordingly to preserve their
proper order.

 

 

1

--------------------------------------------------------------------------------


 

4.     Section 2(g)(ii) of the Agreement is deleted in its entirety and replaced
by the following:

 

                                (ii)           “NAVTEQ BREACH” shall mean a
material failure of NAVTEQ to comply with the terms of this Agreement; provided,
however, that the foregoing shall not constitute a NAVTEQ Breach unless (x)
Green provides NAVTEQ with written objection specifically stating the grounds
which Green alleges constitutes a NAVTEQ Breach within 90 days following the
occurrence thereof, (y) NAVTEQ does not reverse or otherwise cure the event or
condition within 15 days of receiving that written objection, and (z) Green
resigns his employment within 240 days following the expiration of that cure
period.

 

5.     Section 2(g)(iv) of the Agreement is deleted in its entirety and replaced
by the following:

 

 (iv)         “GOOD CAUSE” shall mean (x) a significant diminution by NAVTEQ of
Green’s duties and responsibilities as compared to the duties and
responsibilities of Green on the Effective Date, or (y) a material reduction by
NAVTEQ of Green’s Base Annual Compensation or target bonus opportunity; provided
however, that neither of the foregoing will constitute “Good Cause” unless: (x)
Green provides NAVTEQ with written objection of the event or condition within 90
days following the occurrence thereof, (y) NAVTEQ does not reverse or otherwise
cure the event or condition within 15 days of receiving that written objection,
and (z) Green resigns his employment within 240 days following the expiration of
that cure period.

 

6.     The following sentence is added immediately to the end of Section 6(a):

 

                                Any Gross-Up Payment payable hereunder will be
paid at such time as the excise tax to which it relates is required to be
withheld or remitted.

 

7.     Except as otherwise amended by this Amendment, the parties hereby confirm
that all of the other terms and provisions of the Agreement remain in full force
and effect and remain unchanged.

 

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer, and Executive has executed this Amendment, in each case
on the 28 day of September, 2007.

 

 

 

 

NAVTEQ CORPORATION

 

 

 

 

By:

 /s/ Richard de Lange

 

 

 

 

Name & Title:

Richard de Lange

 

 

Chairman Compensation Committee NAVTEQ

 

 

 

JUDSON GREEN

 

 

 

 

 /s/ Judson Green

 

 

 

3

--------------------------------------------------------------------------------

 